Appeal by the defendant from a judgment of the Supreme Court, Kings County (Bernstein, J.), rendered June 10, 1982, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The court properly exercised its discretion in denying the defendant’s motion to sever his case from that of his codefendant.
The so-called Bruton rule (Bruton v United States, 391 US 123) is not implicated where one defendant confesses and testifies at the joint trial (People v Payne, 35 NY2d 22). Thus, since the codefendant testified at trial, the defendant’s right to confrontation was not impaired.
There does exist a broad State constitutional right to a fair trial which requires that a separate trial be held if prejudice will result from a joint trial (People v Payne, supra; People v Quartararo, 113 AD2d 845). But in this case, the defendant’s confession was substantially similar to that of his codefendant; neither added anything to the other. Therefore, the probability of prejudice to the defendant by the introduction of the *559codefendant’s statement was negligible (see, People v Payne, supra; see, People v Berzups, 49 NY2d 417).
Additionally, the totality of the circumstances surrounding the defendant’s interrogation, as revealed at the Huntley hearing, supports the trial court’s conclusion that the confession was voluntarily made (see, People v Anderson, 42 NY2d 35). The defendant was in custody for close to 12 hours before giving his inculpatory statement. While this factor is not inconsequential in determining whether a confession was voluntarily made, it does not, without more, render the confession defectively obtained (see, People v Tarsia, 50 NY2d 1). Here, the defendant was given his Miranda warnings twice, was not subjected to continuous interrogation, was fed, and was not threatened or abused in any way (see, People v Anderson, supra). Accordingly, the court properly refused to suppress the statement.
We have examined the defendant’s remaining contentions, including those set forth in his pro se supplemental brief, and find them to be without merit. Bracken, J. P., Niehoif, Lawrence and Kunzeman, JJ., concur.